Title: To George Washington from Brigadier General Anthony Wayne, 23 March 1779
From: Wayne, Anthony
To: Washington, George


Dear General
Philadelphia 23rd March 1779
I am this moment Honored with your’s of the 16th Containing the Affidavits & Extract of a letter from Govr Levingston, the Enclosed Naritive of Mr Archer will shew you something of the Nature of the Complaint—I hope it will [not] be persuming too much on your Excellency’s good nature to Recapitulate the Circumstances which Immediately relate to myself.
some time in January—at an early hour in the morning a dirty looking fellow came abrubtly into my Chamber whilst I was in bed—I was disturbed by some high words between Mr Wright & him—upon enquiring the cause Mr Wright replied that that fellow said he had a Warrant for him—I asked upon whose Complaint—& desired the person to shew it, he peremptoraly refused, I Ordered him out of my Chamber which he also refused to Comply with—Mr Wright was directed to give him in Charge of my Quarter Guard until he would produce his Authority—(here it may not be Improper to mention that a day or two before this a Certain Arrowsmith a Notorious Spy & Caitiff was detected & Confined by me in the Center of the Camp—with a pass from a Justice Van Norstrandt in his possession) some time in the Afternoon Mr Van Nest Informed me that the Constable (as he called him) wanted to spake to me—I could not at that time attend to him having Gentlemen on particular buisness round me—I was again Applied to for liberty for him to go home & to return again in the Morning which was granted on Mr Van Nests Surity.
the next morning the person who I had Confined the day before came to my Quarters & told me that he was Concious of being very remiss in not shewing his Authority when demanded by myself & Mr Wright—that he would now shew it to me—upon perusal I found it to be a Warrant for taking Major Fishbourn and Mr Wright, (“perhaps it would not be any breach of Decorum or Violation of the Articles of War had the Civil Magistrate wrote to me & demanded them to be given up”) I told the Constable that he was at Liberty—& that if in place of being exceedingly rude & Insolent—he had shewed his Authority Yesterday he might have executed it without any Demur—as he might now.
We remained at Mr Van Nests for many days after—I frequently seen the same person about the House, & the young Gentlemen wished & were ready & Willing to Attend the Civil Authority at anytime when called on—but I never heared a Single hint further on the Occation until now.
I once had the Honor to Act in a Judicial as well as a Legislative Capacity & as such I should have thought it my duty—when an Unknown person should take upon him to enter & make a Disturbance in my Chamber by saying he had a Warrant for a Gentleman then in my room—to ask him for his Authority for so doing—& upon Refusal I shou’d Certainly have Ordered him into Custody until he produced it I believe that His Excellency Govr Levingston Would have done the same without thinking it the least Violation of Civil Authority.
I have as high an Idea of Civil Liberty as Govr Levingston or any Other Gentleman—and have gone as far in the Support of it, & the rights of Mankind as most men in my Station—I therefore am but too tenderly hurt at the least Imputation of having diviated from that Principle—& am well Convinced that when Govr Levingston will Condecend to view—(as he will do) with an Impartial eye the facts herein Contained—he will not think that my Conduct had the least tendancy to Violate the Civil Authority.
But Circumstanced as I then was, as an Officer in charge of a Detatched post—would I not have been highly Criminal to have suffered an Unknown person Assuming Civil Or Military Authority to enter my Quarters & Inspect the Approaches to the Camp—to pass without an examination—& when called upon for his Authority should refuse to shew it—was it not my Indispensible duty to confine him—when not only the lives of the Troops under my Immediate Command—but the safety of the Army in General in a great degree depended on my care and Vigilance.
Is an Officer of Rank for doing his duty—a duty for which he was subject to Military punishment for neglect of—is he for doing that duty to be draged from publick Service to Answer a Charge that would not have lain agaist a private Citizen—even in a Country in full possession Of peace & where the laws alone bear Sway.
When I took upon me the Character of a Soldier I did not expect to be deprived the right of a Citizen—& on the present Charge I only acted as a free denizen would, or ought to have done—the Constable upon shewing his Authority was Immediately Released with free liberty to execute his Warrant.
Major Fishbourn will Attend the proceess to be Issued against him at the time mentioned—I have buisness of a publick Nature that will Necessarily detain me here unless your Excellency has Occation for my Services in the field—or that any day After the first of April may not Answer the Intentions of Govr Levingston equally well. Interim I am Your Excellency’s Most Obt & very Hume Sert
Anty Wayne
